Exhibit 10.1
 
At-Will Employment
 
In consideration of the mutual covenants set forth below, and for other valuable
consideration, the sufficiency and adequacy of which is hereby acknowledged,
Kraig Biocraft Laboratories, Inc., (hereafter Employer or Company or Kraig)
agrees to hire Jon Rice, (hereafter Mr. Rice or Employee) on an at-will basis
and Employee agrees to work for Employer as set forth in this Agreement.
 
The Company and Employee each desires that Employee furnish services to the
Company on the terms and conditions hereinafter set forth. The parties enter
into this agreement setting forth the terms and conditions of the employment of
the Employee with the Company.
 
        NOW, THEREFORE, in consideration of the foregoing and of the mutual
promises and undertakings contained in this Employment Contract, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
 
Employment. The Company hereby agrees to employ the Employee, and the Employee
hereby accepts such employment, on the terms and conditions hereinafter set
forth.
 
Term. The term of Employee's employment under this At Will Employment Agreement
shall be for a period of one (1) year, commencing on January 19, 2015 and ending
on January 18, 2016, unless further extended by mutual written or sooner
terminated as hereinafter provided. This is an AT WILL agreement which may be
terminated by either party at any time. Any extension or modification of this
agreement will be in the form of an employment contract, signed by the Employee
and the CEO and will contain the words “Employment Agreement in its title.  No
such modification or extension shall be valid unless it is approved by the
Company’s board of Directors)
 
This Agreement is dated January 19, 2015
 
1.           DESCRIPTION OF DUTIES
 
A.           Name of Position
The Mr. Rice shall be employed in the capacity of Chief Operations Officer (COO)
and shall report directly to the CEO and carry out the duties and tasks assigned
to him by the CEO.
 
C.           Duty of Loyalty and Best Effort
Employee shall devote all of his/her working time, attention, knowledge, and
skills to Employer's business interests and shall do so in good faith, with best
efforts, and to the reasonable satisfaction of the Employer.  Employee
understands that they shall only be entitled to the compensation as set forth in
this Agreement.
 
D.           Place and Hours of Employment
Employee understands that that their duties shall be primarily rendered at
Employer’s business premises or at such other places as the Employer shall in
good faith require.  The position is full time.
 
 
 
 

--------------------------------------------------------------------------------

 
 
E.  
Compensation

 
Signing Bonus: As a signing bonus for coming to work for Employer and for
signing this agreement, Mr. Rice will receive a warrant on 2,000,000 shares of
the Company’s common stock at a strike price of $0.001 with a cashless exercise
provision.  The warrant vests immediately upon the signing of this agreement.
The warrant will be exercisable on February 2, 2016 and on any day thereafter
falling on or before the expiration of the warrant.  The warrant will expire on
January 19, 2018.
 
Annual Compensation: The cash portion is an annual allocation of $120,000 to be
divided between salary, health insurance, tuition expense for the ongoing
Executive MBA program, and possible: 1) 401k contributions, 2) HSA contributions
and 3) life insurance premiums.  It is the intention of the Company that the
$120,000 is inclusive of all payroll and compensation costs other than the
employer portion of payroll withholdings.  The precise allocation of the
$120,000 among these categories will be the subject of further discussions and
the input of Mr. Rice.
 
In addition the Company will pay the monthly costs for mobile service for Mr.
Rice’s mobile phone while he is employed by the Company.
 
The Company has agreed that it will implement a 401k for Mr. Rice’s benefit if
such can be implemented with reasonable cost and convenience.
 
In addition, Mr. Rice has disclosed that he might incur costs for past
educational expenses.  In that event, the Company has agreed that it will cover
cost (anticipated to be approximately $11,000) and that this payment for past
educational expenses will not be a deduction from the $120,000 figure referenced
above.
 
2.           TERMINATION
 
“At Will” Employment
Employee’s employment with Employer is “at will.”  “At will” is defined as
allowing either Employee or Employer to terminate the Agreement at any time, for
any reason permitted by law, with or without cause and with or without notice.
 
 
3.  
COVENANTS

 
A.
Non-Disclosure of Trade Secrets, Customer Lists and Other Proprietary
Information

Employee agrees not to use, disclose or communicate, in any manner, proprietary
information about Employer, its operations, product development, scientific
research, business plans, production methodologies, clientele, or any other
proprietary information, that relate to the business of Employer.  This
includes, but is not limited to, the names of Employer’s customers, its
marketing strategies, operations, research and development or any other
information of any kind which would be deemed confidential or proprietary
information of Employer including but not limited to: Business plans, areas of
research and research methodologies, the identities of Employers production,
commercialization and research partners.
 
Employee acknowledges that the above information is material and confidential
and that it affects the profitability of Employer.  Employee understands and
that any breach of this provision, or of any other Confidentiality and
Non-Disclosure Agreement, is a material breach of this Agreement.
 
To the extent Employee feels that they need to disclose confidential
information; they may do so only after being authorized to so do in writing by
Employer.
 
 
 
 

--------------------------------------------------------------------------------

 
 
B.             
Confidential Information.

Employee agrees that, during the term of this Agreement and at all times
thereafter, Employee will treat as confidential and maintain in confidence all
information relating to the business of Kraig, including without limitation the
areas of research and investigation that Kraig is or has been pursuing, Kraig's
business plans, the identity of the customers, suppliers, and joint researchers
of Kraig, Kraig's arrangements with such parties, and technical data relating to
Kraig's products, services and research, including without imitation, genetic
sequences and methods for creating transgenic silkworms, testing data relating
to Kraig products, the location of Kraig’s testing and production operations,
the identity of parties which Kraig is negotiating with, trade secrets of Kraig,
and in addition, communications with or from Kraig.  All such information as
described above in this paragraph is “Confidential Information” and is referred
to as such in this document.  All documents or information that an executive
officer of Kraig has identified, either verbally or in writing, as confidential,
shall also be deemed confidential for purposes of this paragraph.  In addition,
Employee agrees that, without the prior written approval of Kraig, Employee will
not disclose any such information at any time to any person, corporation, or
other entity except authorized personnel of Kraig.  Upon the termination of this
Agreement for any reason, Employee will not take or retain any records, files or
other documents, or copies thereof, relating in any way to the business
operations of Kraig or any subsidiary of Kraig.
 
C.           Non Disparagement.  Employee agrees that during the term of this
agreement and for a period of three years following the termination of this
agreement they will not intentionally make any disparaging, libelous, slanderous
or defamatory statements directly or indirectly in any form against Employer or
any of Employer’s executives or other employees.
 
D.           Adherence to Employer's Policies, Procedures, Rules and Regulations
Employee agrees to adhere by all of the policies, procedures, rules and
regulations set forth by the Employer.  To the extent that Employer’s policies,
procedures, rules and regulations conflict with the terms of this Agreement, the
specific terms of this Agreement will control.
 
E.           Covenant to Notify Management of Unlawful Acts or Practices
Employee agrees to abide by the legal and ethics policies of Employer as well as
Employer’s other rules, regulations, policies and procedures.  Employer intends
to comply in full with all governmental laws and regulations as well as any
ethics code applicable to their profession.  In the event that Employee is aware
of Employer, or any of its officers, agents or employees, violating any such
laws ethics codes, rules, regulations, policies or procedures, Employee agrees
to bring forth all such actual and suspected violations to the attention of
Employer immediately so that the matter may be properly investigated and
appropriate action taken.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.  
PROPERTY RIGHTS

 
A.           New Customers or Clientele Generated While at Work
Employee agrees that any customers or clientele generated by Employee pursuant
to employment with Employer are the customers and clientele of the Employer and
subject to the non-disclosure and non-solicitation covenants set forth above.
 
B.           Records and Accounts
Employee agrees that all those records and accounts maintained during the course
of employment are the property of Employer, shall remain current and be
maintained at Employer’s place of business.
 
C.           Return Upon Termination
Employee agrees that upon termination they will return to Employer all of
Employer’s property, including, but not limited to, intellectual property, trade
secret information, customer lists, operation manuals, employee handbook,
computers, computer files, records and accounts, materials subject to copyright,
trademark, or patent protection, customer and Employer information, credit
cards, business documents, reports, automobiles, keys, passes, and security
devices.
 
D.           Copyrights, Inventions and Patents
Employee understands that any copyrights, inventions or patents created or
obtained, in part or whole, by Employee during the course of this Agreement are
to be considered “works for hire” and the property of Employer.  Employee
assigns to Employer all rights and interest in any copyright, invention, patents
or other property related to the business of the Employer.
 
5.           Entire Agreement
 
This Agreement, along with the “At Will: Policy Statement,” which Employee has
signed, represents the complete and exclusive statement of the employment
arrangements between the Employer and Employee.  No other agreements, covenants,
representations or warranties, express or implied, oral or written, have been
made by the parties concerning their employment arrangement agreement.
 
6.           The Effect of Prior Agreements or Understandings
 
This Agreement supersedes any and all prior Agreements or understandings between
the parties, including letters of intent or understanding, except for those
documents specifically referred to within this Agreement.
 
7.           Modifications
 
Employee and Employer agree that this writing, along with the “At Will: Policy
Statement” which Employee has signed, constitutes the entirety of the Employment
contract between the parties.  Any modifications to this Agreement may only be
done in writing and must be signed by the CEO of Employer and be approved by the
board of directors of Employer.
 
8.           Severability of Agreement
 
To the extent that any provision hereof is deemed unenforceable, all remaining
provisions of this Agreement shall not be affected thereby and shall remain in
full force and effect.
 
 
 
 

--------------------------------------------------------------------------------

 
 
9.           Waiver of Breach
 
The waiver by Employer of a breach of any provision of this Agreement by
Employee shall not operate as a waiver of any subsequent breach by the
Employee.  No waiver shall be valid unless placed in writing and signed by [an
officer] of Employer.
 
10.           Ambiguities Related to Drafting
 
Employer and Employee agree that any ambiguity created by this document will not
be construed against the drafter of same.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first stated above.
 

  Kraig Biocraft Laboratories, Inc.          
 
By:
/s/ Kim Thompson       Kim Thompson       CEO          

 

             
 
By:
/s/ Jon Rice                          

 
 
 
 
 
 
 
 
 

